     Case 8:20-mc-00126-DOC-DFM Document 6 Filed 12/10/20 Page 1 of 2 Page ID #:301



 1    CAROLYN F. McNIVEN (SBN 163639)
      GREENBERG TRAURIG, LLP
 2    4 Embarcadero Center, Suite 3000
      San Francisco, CA 94111
 3    Telephone: (415) 655-1270
      Facsimile: (415) 707-2010
 4    mcnivenc@gtlaw.com
 5    Attorneys for Applicant
      JSC BTA BANK
 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
10

11
      In the Matter of the Application of JSC Case No.: 8:20-MC-00126-DOC-DFM
12
      BTA Bank for an Order Seeking Discovery
13    Under 28 U.S.C. § 1782                  WITHDRAWAL OF JSC BTA
                                              BANK’S EX PARTE APPLICATION
14                                            FOR DISCOVERY ORDER
                                              PURSUANT TO 28 U.S.C. § 1782 IN
15                                            AID OF FOREIGN PROCEEDING
16                                                   CTRM:       TBD
                                                     JUDGE:      Hon. David O. Carter
17                                                               and Hon. Douglas F.
                                                                 McCormick
18                                                   DATE FILED: December 2, 2020
19

20

21

22

23

24

25

26

27

28

                                                 1
                     WITHDRAWAL APPLICATION FOR DISCOVERY UNDER 28 U.S.C. § 1782
     Case 8:20-mc-00126-DOC-DFM Document 6 Filed 12/10/20 Page 2 of 2 Page ID #:302



 1          Due to recent developments in the underlying foreign litigation — JSC BTA Bank
 2    [versus] Mukhtar Ablyazov and Ilyas Khrapunov, Claim No. CL-2015-000549 (the “UK
 3    Case”) — JSC BTA Bank hereby withdraws without prejudice its Ex Parte Application For
 4    Discovery Order Pursuant to 28 U.S.C. § 1782 In Aid of Foreign Proceeding (the
 5    “Application”), which was filed on December 2, 2020. JSC BTA Bank reserves its right to
 6    refile the Application based on further developments in the UK Case.
 7

 8

 9          DATED: December 10, 2020 GREENBERG TRAURIG, LLP
10

11                                      By:        /s/ Carolyn F. McNiven
12                                                Carolyn F. McNiven

13
                                            Attorneys for Applicant JSC BTA Bank
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
                    WITHDRAWAL OF APPLICATION FOR DISCOVERY UNDER 28 U.S.C. § 1782
